       Case 1:19-cv-00545-JHR-JFR Document 77 Filed 11/05/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

KYLE BEEBE,

               Plaintiff,

       vs.                                                    Civ. No. 19-545 JHR/JFR

JOHN TODD,

               Defendant.


                THIRD ORDER SETTING SETTLEMENT CONFERENCE

       In an effort to facilitate a final disposition of this case, a mandatory settlement conference

will be conducted in accordance with the provisions of the Federal Rules of Civil Procedure

16(a)(5) on Friday, November 20, 2020, beginning at 9:00 a.m. Due to the ongoing uncertainty

created by the Covid-19 pandemic, and the likelihood that the need for social distancing will

continue through the date of the scheduled settlement conference in this case, the Court will hold

the upcoming settlement conference via Zoom. The invitation to the Zoom meeting will be

docketed as a separate docket entry and will be viewable only by the parties. Counsel are

responsible for ensuring that each of their settlement conference participants have the

information necessary to participate in the settlement conference by Zoom. The Court asks that

all settlement conference participants log in to the Zoom conference fifteen minutes prior to the

starting time in case there are any technical issues that need to be addressed prior to the

conference.

       The Court has set aside four (4) hours for this settlement conference. However, the Court

expects the participants to keep their schedules open the entire day of the conference should the

Court deem it necessary to continue negotiations.
        Case 1:19-cv-00545-JHR-JFR Document 77 Filed 11/05/20 Page 2 of 5




        All parties must appear in person for the settlement conference. All corporate or

governmental entities shall appear by a representative with full and final authority to discuss

and enter into a binding settlement (this requirement cannot be satisfied by hiring a local

representative if the appropriate representative resides in another state). See D.N.M.LR-Civ.

16.2(c). An excusal request for a required participant must be made in writing seven (7) calendar

days before the conference. See D.N.M.LR-Civ. 16.2(d).

        No later than the date set forth at the end of this Order, Plaintiff(s)’ counsel shall serve on

Defense counsel an updated letter that sets forth at least the following information: (a) a brief

summary of the evidence and legal principles that Plaintiff(s) assert will allow it to establish

liability; (b) a brief explanation of why damages or other relief would appropriately be granted at

trial; (c) an itemization of any claimed special damages – i.e., damages for pecuniary losses, such

as past medical expenses, lost wages, or property damages – that states the exact dollar amount

Plaintiff(s) are claiming for each category; and (d) a settlement demand. At the same time,

counsel also must provide the Court a copy of this letter.

        No later than the date set forth at the end of this Order, Defense counsel shall serve on

Plaintiff(s)’ counsel an updated letter that sets forth at least the following information: (a) any

points in Plaintiff(s)’ letter with which the defense agrees; (b) any points in Plaintiff(s)’ letter

with which the defense disagrees, with references to supporting evidence and legal principles;

and (c) a settlement offer.1 If a release is contemplated, Defense counsel shall include a

proposed form of release with its counteroffer. If Defendant(s) disagree with the amount of

special damages Plaintiff(s) have claimed, Defendant(s)’ counteroffer must state the dollar

amount Defendant(s) believe to be correct for each category. For example, if Plaintiff(s) claim


1
 The settlement offer must be definite, meaning that it must state a single amount with no variables. For example, a
settlement offer that lists a set amount of money “and attorneys’ fees” is unacceptable.

                                                         2
        Case 1:19-cv-00545-JHR-JFR Document 77 Filed 11/05/20 Page 3 of 5




$1,000 in past medical expenses, and Defendant(s) believe the correct amount of past medical

expenses is $500, Defendant(s)’ letter must clearly state that Plaintiff(s)’ past medical expenses

amount to $500. It is insufficient to merely say, “Defendant(s) disagree that Plaintiff(s) have

$1,000 in past medical expenses.” Defense counsel must provide the Court a copy of this letter

when it serves it on Plaintiff(s)’ counsel.

         Each of these letters typically should be seven (7) pages or fewer, and counsel must

ensure that each participant reads the opposing party’s letter before the settlement conference. If

settlement authority for Defendant(s) is provided by a committee, Defendant(s) must ensure that

the committee has considered the points raised in Plaintiff(s)’ letter in determining final

settlement authority. Those attending the settlement conference and reviewing the letters

exchanged must treat as confidential the information discussed, positions taken, and offers made

by other participants in preparation for and during the conference.2

         If a dispute about special damages exists, counsel shall (1) meet in person or

telephonically before the settlement conference to try to resolve the dispute (an exchange of

emails or correspondence is insufficient) and (2) if the dispute cannot be resolved, counsel must

bring all documentation supporting his or her position on special damages to the conference.

         No later than the date set forth at the end of this Order, each party must provide me, in

confidence, an updated concise letter (typically no more than 10 pages) that shall contain a brief

summary of the facts; analysis of the applicable law, including evidentiary issues; strengths of

the case; weaknesses of the case; status of discovery; identification of any pending motions; an

outline or itemization of damages or relief requested; status of settlement negotiations to date;

and the names of the individuals who will be attending the conference and in what capacity. A


2
 This does not prohibit disclosures stipulated to by the parties, necessary in proceedings to determine the existence
of a binding settlement agreement, or as otherwise required by law.

                                                          3
       Case 1:19-cv-00545-JHR-JFR Document 77 Filed 11/05/20 Page 4 of 5




party’s confidential letter must not be a mere restatement of the letter served on opposing

counsel. All matters communicated to me in the confidential letter will be kept confidential and,

unless authorized by the party submitting the letter, will not be disclosed to any other party, or to

the trial judge. Once the Court reads the letters provided, it may arrange a pre-settlement

conference.

       When sending the above-described letters to the Court, the parties may do so by facsimile

(505-348-2375) or by electronic mail (robbenhaarproposedtext@nmd.uscourts.gov). It is not

necessary to send an original if the statement is sent by facsimile or electronic mail.

       The Court will conduct a telephonic pre-settlement conference on Monday,

November 16, 2020, at 1:30 p.m. Counsel are to call Judge Robbenhaar’s AT&T conference

line at (888) 363-4735 and enter the code 2387395 to connect to the proceedings. Prior to the

pre-settlement conference, counsel are directed to analyze and identify impediments to

settlement, confer with their clients and prepare them for the mediation, and assess any

additional information or matters that need to be addressed to the Court before the mediation. At

the pre-settlement conference, counsel should also be prepared to address: (1) who will attend

the settlement conference, and provide a brief statement as to their roles/positions in the case;

(2) whether participants will be traveling from out of town to attend the conference; (3) in the

case of institutional parties, whether settlement authority will come from pre-settlement

committee review and, if so, whether complete and timely information has been obtained and

provided to the committee so that appropriate authority will have been granted; and, (4) whether

any additional documentation is needed concerning special damages claimed.

       In the days immediately preceding the settlement conference, if either party believes that

negotiation attempts would not be fruitful at the time set for the conference for any reason (e.g.



                                                  4
       Case 1:19-cv-00545-JHR-JFR Document 77 Filed 11/05/20 Page 5 of 5




insufficient discovery or a need to wait on the resolution of a dispositive motion), the parties

should contact chambers to schedule a status conference to discuss the concern.

       IT IS THEREFORE ORDERED as follows:

Plaintiff’s updated demand letter due
to Defendant and the Court:                           Monday, November 9, 2020

Defendant’s updated counteroffer letter
due to Plaintiff and the Court:                       Wednesday, November 11, 2020

Parties’ updated confidential position
statements due to the Court:                          Friday, November 13, 2020

Pre-settlement conference:                            Monday, November 16, 2020,
                                                      at 1:30 p.m.

Settlement conference:                                Friday, November 20, 2020,
                                                      at 9:00 a.m.
       IT IS SO ORDERED.



                                              ________________________________________
                                              JOHN F. ROBBENHAAR
                                              United States Magistrate Judge




                                                 5
